PER CURIAM.
Appellant filed a second motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The trial court summarily denied the motion, but failed to attach portions of the record which conclusively show that appellant is not entitled to relief as to point I. We therefore remand the cause to the trial court with directions either to attach those portions of the record which conclusively show that appellant is not entitled to relief as to point I or to hold an evidentiary hearing. Appellant’s remaining points lack merit.
Reversed and remanded.